Case 1:21-cr-10154-MLW Document 15 Filed 09/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

)
)
)
V. ) CRIMINAL NO. 21-cr-10154
)
)
Rosemary Guedes )
)

Motion to Continue Hearing

The defendant moves for a continuance of the currently scheduled hearing from October

14 2021 to: 30 days

As reason client who has family obligation on the currently scheduled date.
The defendant is waiting for case related documents to be released to

counsel so that a review may be conducted with client and interpreter.

No initial appearance date before magistrate judge has been established
although discussions for this are in process

THE DEFENDANT

By her Attorney,

/s/ Geoffrey G. Nathan, Esq.

 

Geoffrey G. Nathan

BBO #552110
CERTIFICATE OF SERVICE 132 Boylston Street — 5 Floor
i hereby certify that a true copy of the above Boston, MA 02116
document was served upon the attorney of record for (617) 472-5775

gach other party by Saicbind on_A\ \5) U

/s/ Geoffrey G. Nathan=-~

 
